DREW, Justice.
, Respondent’s return to the writ of habeas corpus, which we have issued in the above cause, concedes that the petitioner at the time of his conviction in the Circuit Court of Pinellas County on five separate charges of uttering forged checks was legally insane and that to the best of his knowledge such petitioner has not been legally restored to a status of sanity prior to the time of said conviction.
The judgments and sentences attacked in these proceedings are accordingly vacated and the petitioner is hereby remanded to the custody of the Sheriff of Pinellas County for further proceedings upon the in-formations filed against him in accordance with the opinion of this Court in Horace v. Culver, 111 So.2d 670, and the provisions of Section 917.01, Florida Statutes 1957, F.S.A.
THOMAS, C. J., and PIOBSON, ROBERTS and O’CONNELL, JJ., concur.